 



Exhibit 10(f)
Amendment to Deferred Compensation Plan
Effective January 1, 2007, the fourth sentence of Section 8 (I)(3) is amended to
read as follows:
“If the Participant and domestic partner reside in an area where such a
certificate is not available or if the Participant and domestic partner elect
not to register their domestic partnership, a person will not be considered a
domestic partner unless the Participant and/or domestic partner provides
sufficient evidence to the Company that all of the following requirements are
satisfied:”

 